MEMORANDUM DECISION                                                 FILED
                                                               Aug 23 2016, 7:32 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               CLERK
                                                                Indiana Supreme Court
regarded as precedent or cited before any                          Court of Appeals
                                                                     and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Evan K. Hammond                                          Gregory F. Zoeller
Grant County Public Defender                             Attorney General of Indiana
Marion, Indiana
                                                         Karl Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William McCormick,                                       August 23, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         27A02-1601-CR-88
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Dana J.
Appellee-Plaintiff                                       Kenworthy, Judge
                                                         Trial Court Cause Nos.
                                                         27D02-1303-FB-30 and 27D02-
                                                         1204-FD-90



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-88 | August 23, 2016    Page 1 of 6
                                             Case Summary
[1]   William McCormick appeals his conviction for class B felony dealing in a

      schedule II controlled substance. The sole issue presented for our review is

      whether the State presented sufficient evidence to sustain the conviction.

      Finding the evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   On September 28, 2012, Marion Police Department Detectives Jason Thomas

      and Mark Stefanatos were working as part of the JEAN Team Drug Task

      Force. A confidential informant (‘CI”) contacted supervising Detective

      Stefanatos and told him that McCormick would sell the CI pills. The CI was

      given purchase money and paired with Detective Thomas, an undercover

      officer, to make a controlled buy. Detective Thomas fitted himself with

      electronic surveillance equipment before accompanying the CI to the address of

      the apartment where McCormick lived. Detective Stefanatos positioned

      himself at a gas station across the street from the building so that he could

      observe.


[3]   When Detective Thomas and the CI arrived at the address, they encountered

      McCormick out in front of the building. McCormick stated that “he knew”

      Detective Thomas. Tr. at 14. Detective Thomas told McCormick that he did

      not think that they knew each other and asked McCormick what his name was.

      McCormick replied, “Bill McCormick,” and showed Detective Thomas an I.D.

      card with his name and picture. Id. The CI and McCormick entered


      Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-88 | August 23, 2016   Page 2 of 6
      McCormick’s apartment while Detective Thomas stayed on the sidewalk.

      Although the door of the apartment remained open, Detective Thomas “could

      not see them the whole time, but [he] did see Mr. McCormick handing

      something to the informant.” Id. at 15.


[4]   Detective Thomas and the CI subsequently left and met Detective Stefanatos at

      a prearranged meeting place. The CI gave Detective Stefanatos pills that he

      had purchased from McCormick. He gave Detective Stefanatos five oblong

      yellow pills with a “V” inscribed on one side and “36/01” on the other. Id. at

      45-46; State’s Ex. 3. Detective Stefanatos then asked Detective Thomas if he

      would feel comfortable making a second purchase from McCormick. Detective

      Thomas agreed to go back with the CI to make another purchase from

      McCormick. Detective Stefanatos gave Detective Thomas twenty dollars to

      make the second purchase.


[5]   When Detective Thomas and the CI arrived back at McCormick’s building,

      they again met McCormick outside on the sidewalk. The CI asked McCormick

      if he had any more of the pills that he had sold to them earlier. McCormick

      initially stated that he did not but then immediately stated that he did, as

      though he had been joking with the CI about not having any. Both Detective

      Thomas and the CI followed McCormick into his apartment. Detective

      Thomas informed McCormick that he had twenty dollars, and McCormick told

      Detective Thomas that he could buy four ten-milligram yellow “Norcos.” Tr.

      at 19. Detective Thomas gave McCormick a $20 bill, and McCormick handed

      him four oblong shaped yellow pills with a “V” on one side and “36/10” on the

      Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-88 | August 23, 2016   Page 3 of 6
      other. Id. at 49; State’s Ex. 2. Detective Thomas and the CI then left and

      returned to the prearranged meeting place to give Detective Stefanatos the pills.


[6]   The State subsequently charged McCormick with class B felony dealing in a

      schedule II controlled substance. Following a trial, the jury found McCormick

      guilty as charged. This appeal ensued.


                                     Discussion and Decision
[7]   McCormick challenges the sufficiency of the evidence to support his conviction.

      When reviewing a claim of insufficient evidence, we neither reweigh the

      evidence nor assess witness credibility. Bell v. State, 31 N.E.3d 495, 499 (Ind.

      2015). We look to the evidence and reasonable inferences drawn therefrom that

      support the verdict and will affirm if there is probative evidence from which a

      reasonable factfinder could have found the defendant guilty beyond a

      reasonable doubt. Id. In short, if the testimony believed by the trier of fact is

      enough to support the verdict, then the reviewing court will not disturb the

      conviction. Id. at 500.


[8]   To prove that McCormick committed class B felony dealing in a schedule II

      controlled substance, the State was required to prove that McCormick

      knowingly or intentionally delivered a controlled substance, pure or

      adulterated, classified in schedule II. See Ind. Code § 35-48-4-2(a). Indiana

      Code Section 35-48-2-6(b)(1)(K) classifies hydrocodone as a schedule II

      controlled substance.



      Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-88 | August 23, 2016   Page 4 of 6
[9]    McCormick’s sole assertion on appeal is that the State provided insufficient

       evidence to prove the identity of the drug that he sold as hydrocodone. It is

       well settled that “the identity of a drug can be proven by circumstantial

       evidence.” Clifton v. State, 499 N.E.2d 256, 258 (Ind. 1986). Indeed, “[t]he

       opinion of someone sufficiently experienced with the drug may establish its

       identity, as may other circumstantial evidence.” Vasquez v. State, 741 N.E.2d

       1214, 1216 (Ind. 2001).


[10]   Here, both Detectives Thomas and Stefanatos identified the pills sold by

       McCormick as hydrocodone. Detective Thomas testified that, in his experience

       in prior drug investigations, he had seen hydrocodone pills just like the ones

       sold to him by McCormick. He further stated that he verified the identity of the

       pills by looking them up on “drugs.com” and in the “Drug Bible.” Tr. at 20.

       Similarly, Detective Stefanatos testified that he was personally familiar with the

       appearance of hydrocodone pills based upon his training and prior experience,

       and that he also confirmed the identification of the pills sold by McCormick on

       drugs.com. Moreover, McCormick himself referred to the pills as “Norcos,”

       which Detective Thomas recognized as the brand name for pills containing

       hydrocodone and acetaminophen. Id. at 19. 1 This evidence was more than

       sufficient to prove the identity of the drug that McCormick sold as

       hydrocodone. See, e.g., Halsema v. State, 823 N.E.2d 668, 673 n.1 (Ind. 2005)



       1
         As noted by the State, the actual pills delivered by McCormick were admitted into evidence, as was the
       entry from drugs.com for acetaminophen and hydrocodone bitartrate, which provided a visual depiction of
       the pills.

       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-88 | August 23, 2016           Page 5 of 6
       (holding that testimony of officer trained to identify methamphetamine was

       alone sufficient evidence that substance at issue was methamphetamine); Boggs

       v. State, 928 N.E.2d 855, 865 (Ind. Ct. App. 2010) (holding that testimony of

       officers trained and experienced in identifying drug was alone sufficient

       evidence of identity of drug), trans. denied. We conclude that the State presented

       sufficient evidence to support McCormick’s conviction. Therefore, we affirm.


[11]   Affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A02-1601-CR-88 | August 23, 2016   Page 6 of 6